NOT FOR PUBLICATION                             FILED
                    UNITED STATES COURT OF APPEALS                         APR 14 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KELLY WOODWARD,                                 No.    19-55296

                Plaintiff-Appellant,            D.C. No.
                                                2:18-cv-05715-VAP-AFM
 v.

COLLECTION CONSULTANTS OF                       MEMORANDUM*
CALIFORNIA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                        for the Central District of California
                Virginia A. Phillips, Chief District Judge, Presiding

                             Submitted April 3, 2020**
                               Pasadena, California

Before: WARDLAW, MURGUIA, and MILLER, Circuit Judges.

      Kelly Woodward appeals the district court’s dismissal of her claims under the

Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692b, 1692e, and

1692f, and the Rosenthal Fair Debt Collection Practices Act (“RFDCPA”), Cal. Civ.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Code §§ 1788.1–1788.33. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Woodward filed a complaint against Collection Consultants of California

(“CCOC”), alleging that CCOC sent her a collection letter that violates the FDCPA

and RFDCPA because it included an offer to “resolve” her past-due accounts without

stating that the debt was time-barred or that a payment could revive the statute of

limitations and permit CCOC to sue on the debt. The district court granted judgment

on the pleadings in favor of CCOC. For the first time on appeal, Woodward also

argues that CCOC’s letter is unfair and unconscionable under § 1692f of the FDCPA.

      “We review a judgment dismissing a case on the pleadings de novo.” Dunlap

v. Credit Prot. Ass’n., 419 F.3d 1011, 1012 n.1 (9th Cir. 2005) (per curiam) (citing

Turner v. Cook, 362 F.3d 1219, 1225 (9th Cir. 2004)). “A judgment on the pleadings

is properly granted when, taking all the allegations in the pleadings as true, the

moving party is entitled to judgment as a matter of law.” Id. (quoting Owens v.

Kaiser Found. Health Plan, Inc., 244 F.3d 708, 713 (9th Cir. 2001)).

      1.    When the district court issued its decision in this case, we had not

directly addressed whether an attempt to collect a time-barred debt violates the

FDCPA by misleading consumers about the legal status of the debt. However, we

issued our published opinion in Stimpson v. Midland Credit Management, Inc., 944
F.3d 1190 (9th Cir. 2019) while this appeal was pending.


                                         2
      The reasoning of Stimpson is controlling here. First, Stimpson held that “a

debt collector is entitled to collect a lawful, outstanding debt even if the statute of

limitations has run, so long as the debt collector does not use means that are

deceptive or misleading and otherwise complies with legal requirements.” Id. at

1194 (emphasis added). Here, CCOC’s letter provides an offer to “resolve”

Woodward’s past-due accounts without mentioning that the statute of limitations has

expired, but it is not misleading or deceptive in any way, and it complies with all

legal requirements.

      Second, Stimpson held that “nothing in the FDCPA requires debt collectors to

make disclosures that partial payments on debts may revive the statute of limitations

in certain states.” Id. at 1198. Therefore, CCOC’s letter is not misleading even if,

under California law, making a payment on the debt would revive the statute of

limitations. Moreover, Woodward’s case is even less compelling than the plaintiff’s

case in Stimpson because in California, a debtor does not revive the statute of

limitations by making a payment on a time-barred debt. See Cal. Civ. Proc. Code §

360 (“[N]o such payment of itself shall revive a cause of action once barred.”).

      2.      Woodward waived her argument that CCOC’s letter was unfair and

unconscionable under § 1692f of the FDCPA because she did not sufficiently raise

this argument before the district court. See Armstrong v. Brown, 768 F.3d 975, 981

(9th Cir. 2014) (“Although no bright line rule exists to determine whether a matter


                                          3
[h]as been properly raised below, an issue will generally be deemed waived on

appeal if the argument was not raised sufficiently for the trial court to rule on it.”

(quoting Ruiz v. Affinity Logistics Corp., 667 F.3d 1318, 1322 (9th Cir.

2012))). Therefore, we need not decide the merits of Woodward’s § 1692f claim.

      3.     Finally, Woodward presents no independent argument for her

RFDCPA claim, so it too fails.

      AFFIRMED.




                                          4